Barclay, J.
— In an action of this nature no interest is recoverable ( in the absence of an agreement on the subject) prior to a demand for the amount on which interest is claimed. Such a demand in this case was necessary to sustain a claim for interest whether the plaintiff’s items be regarded as composing one current account or as separate demands. The personal service of process is a demand for the purpose of starting the running of interest but that would not raise the plaintiff’s total claim, at the time of the judgment, to twenty-five hundred dollars. No evidence was offered by plaintiff to support a recovery for sufficient interest to raise his demand to that sum.
We recently decided that, where the record disclosed plaintiff’s Claim as a liquidated one below the limit of our jurisdiction, the prayer of the petition for a greater amount would not be taken as indicating the “ amount in dispute.” ■ By that expression the constitution means the amount of the real dispute at the time of the judgment appealed from. Anchor Milling Co. v. Walsh, 97 Mo. 287.
It follows that this case is within the jurisdiction of the St. Louis court of appeals. It is therefore transferred to that court for further proceedings,
all the judges concurring except Sherwood, J., absent.